Citation Nr: 0627469	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  97-05 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona




THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service-connected residuals of a torn right medial meniscus, 
post-operative, with chondromalacia.

2.  Entitlement to a rating in excess of 20 percent for the 
service connected residuals of a torn left medial meniscus, 
post-operative, with chondromalacia.




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to November 
1980.  He had service in the Republic of Vietnam and was 
awarded decorations that include the Purple Heart Medal.  

This case was previously before the Board of Veterans' 
Appeals (Board) in September 2003 when it was remanded for 
further development.  



FINDINGS OF FACT

1.  The service-connected residuals of a torn right medial 
meniscus, post-operative, with chondromalacia, is shown to be 
manifested by pain and swelling and slight subpatellar 
crepitus; more than moderate impairment on the basis of 
recurrent subluxation or instability is not demontrated; a 
compensable functional loss even with consideration of pain 
is not shown.  

2.  The veteran's service-connected residuals of a torn left 
medial meniscus, post-operative, with chondromalacia, is 
shown to be manifested by pain and swelling and slight 
subpatellar crepitus; more than moderate impairment on the 
basis of recurrent subluxation or instability is not 
demonstrated; a compensable functional loss even with 
consideration of pain is not shown.  



CONCLUSIONS OF LAW

1.  The service-connected residuals of torn right medial 
meniscus, post-operative, with chondromalacia do not meet the 
criteria for a rating in excess of 20 percent.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Code 
5257 (2005).  

2.  The service-connected residuals of torn left medial 
meniscus, post-operative, with chondromalacia do not meet the 
criteria for a rating in excess of 20 percent.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Code 
5257 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

The veteran seeks entitlement to increased ratings for his 
service-connected residuals of torn right and left medial 
menisci, post-operative, with chondromalacia.  

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In so doing, 
VA must inform the veteran of the evidence necessary to 
support his claim.  

In a March 2003 letter, the Board informed the veteran that 
it needed to obtain treatment records of his left knee 
disability since 1995.  The Board noted that the veteran 
could complete forms authorizing VA to request such records 
or that he could obtain the records and send them to VA.  

In particular, the Board requested that the veteran's 
authorization to obtain treatment records from a Dr. C.  
However, the veteran did not respond with the requested 
information or evidence from Dr. C.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, VA did not provide such notice until 
after the rating decision in October 1995, which initially 
considered the veteran's claims for increased ratings for his 
service-connected knee disabilities.  Nevertheless, any 
defect with respect to the timing of that notice was 
harmless.  

Throughout the appeal, the veteran and his representative 
have recognized the type of evidence necessary to support his 
claims for increased ratings, and neither have identified any 
outstanding evidence (that has not been sought by VA), which 
could be used to support any of those claims.  

In conjunction with that evidence, the veteran and his 
representative have set forth various arguments as to why 
increased ratings should be assigned for his service-
connected knee disabilities.  

Indeed, it appears that all relevant arguments and evidence 
identified by the veteran have been associated with the 
claims folder.  Thus, there has been no prejudice to the 
veteran due to a lack of development of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing 
prejudicial error).  

Given the efforts by VA to develop the record, there is no 
reasonable possibility that further development would lead to 
any additional relevant evidence with respect any issue on 
appeal.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of either claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  Facts and Analysis

During his May 1999 hearing, the veteran testified that his 
current disability rating did not adequately reflect the 
severity of either of his service-connected knee conditions.  
He reported having severe pain, swelling and weakness and 
needing knee braces and Canadian crutches to get around.  
Reportedly, his knees gave way and caused him to fall.  He 
also maintained that two separate ratings were warranted for 
each knee, one for arthritis and another based on 
instability.  

After reviewing the record, however, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for increase.  

Disability ratings are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 
(2005).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The RO has rated each of the veteran's knee disabilities in 
accordance with 38 C.F.R. § 4.71a including Diagnostic Code 
5257.  Under these criteria, a 20 percent rating is warranted 
for moderate recurrent subluxation or lateral instability.  A 
30 percent rating is warranted for severe recurrent 
subluxation or lateral instability.  

Also potentially applicable in rating each of the veteran's 
knee disabilities are 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5260 and 5261.  Under these, a 20 percent rating is 
warranted when knee flexion is limited to 30 degrees and when 
knee extension is limited to 15 degrees.  A 30 percent rating 
is warranted when knee flexion is limited to 15 degrees and 
when knee extension is limited to 20 degrees.  

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10, 4.45.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Although the recorded history of a 
disability is for consideration in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco; Schafrath v. Derwinski, 1 Vet. App. 589 (1991),  

A review of the evidence submitted in support of the 
veteran's claim includes records reflecting the veteran's 
treatment since 1995 and reports of VA orthopedic 
examinations in September 1995, May 1997, July 2000 and July 
2004.  

These records show that service-connected knee disabilities 
are manifested by complaints of constant pain and frequent 
swelling, and slight subpatellar crepitus.  Well-healed 
surgical scars are also present over each knee.  

Despite the veteran's complaints, however, the medical 
evidence is negative for any findings of recurrent 
subluxation or instability or a compensable limitation of 
motion in either knee.  

Although he uses Canadian crutches and knee braces for 
assistance in walking, he is able to extend his right knee to 
0 degrees and his left knee to at least two degrees (see, 
e.g, the July 2004 VA examination report).  

The report of the July 2000 VA examination also shows that he 
is able to flex each knee to at least 125 degrees.  

The report of the July 2004 examination shows that the 
veteran does have neurologic deficits in his lower 
extremities, such as impaired sensation and reflexes.  

There is also evidence that at various levels, his right 
lower extremity is 1 to 1.5 cm less in circumference than the 
left.  However, such impairments are not shown to be due to 
the veteran's knee disability.  In fact, the neurologic 
deficits have been associated with the service-connected low 
back disability rather than his knees.  

Finally, the Board notes that the evidence is negative for 
any findings of effusion, discoloration, warmth, deformity, 
weakness or incoordination associated with either knee.  

The July 2000 VA examination reported that a functional 
impairment of a "moderate" degree, but only noted knee 
complaints at terminal flexion.  The actual range of motions 
was noted to be essentially full with an additional loss of 
about 10 degrees on each side.  

Such a statement is compatible with no more than the 20 
percent rating assigned for each knee under Diagnostic Code 
5257.  Accordingly, an increased rating is not warranted for 
the service-connected disability involving each knee.  

In arriving at this decision, the Board has considered the 
veteran's request for a separate disability rating for 
arthritis in each knee and for recurrent dislocation or 
subluxation in each knee.  

After reviewing the record, however, the Board concludes that 
separate ratings are not assignable on this basis for either 
knee.  Indeed, a diagnosis of arthritis has not been 
established for either knee.  

However, even if arthritis was present in either knee, the 
veteran would have to demonstrate that such arthritis was 
productive of additional disability.  See precedential 
opinion 23-97 of VA General Counsel (VAOPGCPREC 23-97).  

When a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261 in order to 
obtain a separate rating for arthritis.  

Such limitation must meet the criteria for a no percent 
rating under either of those criteria.  Otherwise, no 
additional disability for which a rating may be assigned.  
Id.  

Under Diagnostic Code 5260, a noncompensable rating is 
warranted when flexion of the leg is limited to 60 degrees.  
Under Diagnostic Code 5261, a noncompensable rating is 
warranted when extension of the leg is limited to 5 degrees.  

The demonstrated range of motion does not meet those criteria 
for either knee.  Therefore, even if he had arthritis in his 
knees, a separate rating would not be warranted.  






ORDER

A rating in excess of 20 percent for the service-connected 
residuals of torn right medial meniscus, post-operative, with 
chondromalacia, is denied.  

A rating in excess of 20 percent for the service-connected 
residuals of torn left medial meniscus, post-operative, with 
chondromalacia, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


